DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious the carrier structure claimed.
The closest prior art is U.S. Patent No. 9,737,937 which discloses: 
a carrier structure of a woodworking machine spindle, comprising: 
a base (38), 
a sliding seat (54), having a top surface (at 50) and a bottom surface (at 48), the bottom surface (at 48) of the sliding seat (54) being slidably disposed on the base (38), the sliding seat being moveable in a z-axis direction relative to the base, the top surface (at 50) of the sliding seat (54) being provided with at least two longitudinal guide poles (56) arranged in parallel, a top frame (at 78) being transversely fixed to top ends of the two longitudinal guide poles (56); 
a carrier (76), a bottom of the carrier being connected with a spindle holder (122), the spindle holder being provided with a spindle (16).
However it does not disclose two longitudinal sliders being slidably disposed on the two longitudinal guide poles (56).  Instead, the longitudinal sliders (134P) are only 

The next closest prior art is the Kuldeep NPL which discloses: 
a base (C);
a sliding seat (A), having a top surface and a bottom surface, the bottom surface of the sliding seat (A) being slidably disposed on the base (C), the sliding seat being moveable in a z-axis direction relative to the base, the top surface  of the sliding seat being provided with at least two longitudinal guide poles (E1 and E2 in the figure reproduced below) arranged in parallel, two longitudinal sliders (E3 and E4 in the figure reproduced below) being slidably disposed on the two longitudinal guide poles (E1 and E2) so that the two longitudinal sliders are movable along the two longitudinal guide poles in an x-axis direction, at least one transverse guide pole (B) being connected between the two longitudinal sliders; 
a carrier (E6 in the figure reproduced below), having a transverse slider (E7 in the figure reproduced below), the transverse slider (E7) of the carrier being slidably connected to the transverse guide pole (B) so that the carrier is moveable in the x-axis direction along with the two longitudinal sliders or in a y-axis direction along with the transverse guide pole, the carrier (E6) being 
However it does not disclose a lifting screw rod and a template seat disposed at a lower end of the lifting screw rod.  Instead, the template seat (E5 in the figure reproduced below) is mounted at the top of the longitudinal sliders (E1 and E2), no lifting screw as claimed is disclosed.  Further it does not disclose that the spindle holder (E8) is connected to the bottom of the carrier (E6).  Instead, it is in the middle or top (depending on orientation) of the carrier.  Finally, it does not disclose the infrared positioners.  

    PNG
    media_image1.png
    754
    637
    media_image1.png
    Greyscale

U.S. Patent No. 4,749,013 discloses: 
a carrier structure of a woodworking machine spindle, comprising: 
a base (11), 
at least two longitudinal guide poles (86, 87) arranged in parallel, two longitudinal sliders (91, 92) being slidably disposed on the two longitudinal guide poles so that the two longitudinal sliders are movable along the two longitudinal guide poles in an x-axis direction, at least one transverse guide pole (102) being connected between the two longitudinal sliders, a top frame (top of 80) being transversely fixed to top ends of the two longitudinal guide poles (at 82 and 106); 
a carrier (89), having a transverse slider (110), the transverse slider (110) of the carrier being slidably connected to the transverse guide pole (102) so that the carrier is moveable in the x-axis direction along with the two longitudinal sliders or in a y-axis direction along with the transverse guide pole, the carrier being connected with a spindle holder (98), the spindle holder being provided with a spindle (100).
However, it does not disclose the sliding seat with the top surface being provided with the at least two longitudinal guide poles.  Instead, while the sliding seat (22) is slidably disposed on the base (11), it is a workpiece holder that is separate from the carrier structure for the woodworking machine (96) spindle (100).  It also does not disclose a template base as there is no template being used or the lifting screw rod.  Finally it also does not disclose the infrared aligners.  

U.S. Patent No. 5,537,927 discloses: a carrier structure of a woodworking machine spindle, comprising: a base (19) and a sliding seat (23), having a top surface (31) and a bottom surface (25), the bottom surface (25) of the sliding seat being slidably disposed on the base (19), the sliding seat being moveable in a z-axis direction relative to the base.  However it does not disclose the at least two longitudinal guide poles, the lifting screw rod, the template seat at the bottom of the lifting screw rod or the infrared aligners.
U.S. Patent Application Publication No. 2013/0056920 discloses in figure 1 a carrier structure of a woodworking machine spindle, comprising: a base with a sliding seat having two longitudinal guide poles and a carrier (10) with a spindle holder but does not disclose the longitudinal sliders, the lifting screw rod, the infrared aligners or the other features claimed.
The prior art above, teaches the general state of the art for carrier structures for woodworking machine spindles.  As such, the claimed invention is not known in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/23/2021